Name: COMMISSION REGULATION (EC) No 1026/95 of 5 May 1995 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 103/30 I EN I Official Journal of the European Communities 6. 5. 95 COMMISSION REGULATION (EC) No 1026/95 of 5 May 1995 temporarily suspending the advance fixing of export refunds for certain milk products in question ; whereas this suspension must not affect applications pending, submitted before 1 May 1995, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is characte ­ rized by uncertainty ; whereas the current refunds appli ­ cable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend urgently temporarily the advance fixing of refunds for the products HAS ADOPTED THIS REGULATION : Article 1 1 . The advance fixing of refunds on products falling within CN codes 0402, 0403 90 11 , 0403 90 13, 0403 90 19, 0403 90 31 , 0403 90 33, 0403 90 39 and 0404 90 is hereby suspended from 8 to 10 May 1995. 2. However, the suspension provided for in the prece ­ ding paragraph shall not apply to applications for certifi ­ cates submitted before 1 May 1995, which are to be issued as from that date . Article 2 This Regulation shall enter into force on 8 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . V) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 155, 3. 7 . 1968, p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6.